EXHIBIT 10.1
 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT is made and entered into this 26th day of May
2011, by and among L. P. Shanks Company, a Tennessee corporation ("Seller"),
Scot H. Shanks, an individual ("Scot"), Scot H. Shanks as trustee of the L. Paul
Shanks Trust under agreement dated June 6, 1990, as amended to date (the "Trust"
and, together with Scot, "Shareholders" or each individually, as "Shareholder"),
and AMCON Acquisition Corp., a Delaware corporation ("Buyer").
 
RECITALS
 
A.           Seller desires to sell to Buyer, and Buyer desires to acquire from
Seller, substantially all of the assets of Seller used by it in its wholesale
convenience distribution business upon the terms and conditions hereinafter set
forth.
 
B.           Shareholders, being the holder of all of the issued and outstanding
capital stock of Seller, desire that Seller sell to Buyer substantially all of
the assets of Seller used by it in its business upon the terms and conditions
hereinafter set forth.
 
AGREEMENT
 
In consideration of the above premises, the mutual agreements herein contained
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE 1. DEFINITIONS
 
In addition to terms defined elsewhere in this Agreement, the following terms
have the meanings assigned to them herein, unless the context otherwise
dictates, both for purposes of this Agreement and all Schedules and Exhibits
hereto:
 
"Agreement" means this Asset Purchase Agreement, as amended from time to time by
the parties hereto, together with all Schedules and Exhibits hereto.
 
"Assets" means the entire right, title and interest in and to all of the assets
and properties owned by Seller and used by it in connection with the Business of
every type and description, tangible and intangible, wherever located and
whether or not reflected on the books and records of Seller, including the
assets and properties described on Schedule 2.1 hereto, but in no event shall
"Assets" include the Excluded Assets.
 
"Assumed Contracts" means the Contracts set forth on Schedule 2.1A hereto;
provided that, with respect to any such Contracts that are not capable of being
assigned or transferred to Buyer without the consent or waiver of any other
Person, such Contracts shall be assigned and transferred to Buyer only to the
extent that such consents or waivers have been obtained and are in full force
and effect at the Closing.
 
 
1

--------------------------------------------------------------------------------

 
"Assumed Liabilities" has the meaning set forth in Section 4.2(b) hereof.
 
"Benefit Plans" means any and all pension, retirement, savings, disability,
medical, dental, health, life (including any individual life insurance policy as
to which Seller is the owner, beneficiary or both), death benefit, group
insurance, profit sharing, deferred compensation, stock options or other stock
incentive, bonus incentive, vacation pay, sick pay, severance or termination
pay, employment agreement, "cafeteria" or "flexible benefit" plan under Section
125 of the Code, or other employee or director benefit plan, trust, arrangement,
contract, agreement, policy or commitment, whether formal or informal, written
or oral, under which employees, former employees, directors or managers or
former directors or managers of Seller are entitled to participate by reason of
their current or prior employment, or current or former directorship or service
as a manager, with Seller, including any "employee benefit plan" as defined in
Section 3(3) of ERISA, (i) to which Seller is a party or a sponsor or a
fiduciary thereof or (ii) with respect to which Seller has made payments,
contributions or commitments, or may otherwise have any direct or indirect
liability.
 
"Business" means the wholesale convenience distribution business of Seller,
which business is being acquired by Buyer pursuant to this Agreement at the
Closing.
 
"Closing" means the transfer by Seller to Buyer of the Assets and by Buyer to
Seller of the consideration set forth herein and the consummation of the
transactions contemplated by this Agreement.
 
"Closing Date" means the date of the Closing established pursuant to Section 4.1
hereof.
 
"COBRA" means Consolidated Omnibus Budget Reconciliation Act, as amended.
 
"Code" means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.
 
"Contracts" means all contracts, agreements, understandings, notes, instruments,
leases, subleases, mortgages, licenses, commitments or binding arrangements,
express or implied, oral or written, of any kind or nature whatsoever by which
any Person is bound, and all amendments thereto.
 
"Environmental Law" means any federal, state, local or foreign statute,
regulation, ordinance, order, agreement, permit, plan, rule of common law or
other legal requirement as now or hereafter in effect in any way relating to the
protection of human health, the environment and natural resources, or relating
to Hazardous Substance handling, treatment, storage, disposal or transportation,
or arranging therefor, and all amendments thereto, and any analogous state and
local laws and the regulations promulgated pursuant thereto.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
 
 
2

--------------------------------------------------------------------------------

 
"Excluded Assets" means the assets and properties described on Schedule 2.2
hereof.
 
"GAAP" means United States generally accepted accounting principles consistently
applied.
 
"Hazardous Substance" means any substance, material or waste which is regulated,
classified, or otherwise characterized under or pursuant to any Environmental
Law as "hazardous," "toxic," "pollutant," "contaminant," "radioactive,"
"biohazard," or words of similar meaning or effect, including petroleum and its
compounds and by-products, asbestos, polychlorinated biphenyls, radon, mold or
other fungi, and urea formaldehyde insulation.
 
"IRS" means the United States Internal Revenue Service.
 
"Knowledge" means (i) with respect to Seller, all facts and information which
are either within the actual knowledge of any of the officers or directors of
Seller, or that should have been known to such persons in the exercise of
reasonable care and after due inquiry, and (ii) with respect to Buyer, all facts
and information which are either within the actual knowledge of any of the
executive officers or directors of Buyer, or that should have been known to such
persons in the exercise of reasonable care and after due inquiry.
 
"Lien" means any lien, pledge, claim, charge, security interest, hypothecation
or encumbrance of any nature whatsoever.
 
"Organizational Documents" of an entity means (a) its articles of incorporation
or certificate of incorporation, as the case may be, and bylaws, and (b) any
other Contracts relating to the creation, formation, organization, governance or
ownership of such entity.
 
"Person" means a natural person, partnership, limited partnership, joint
venture, corporation, limited liability company, trust, government, government
agency and any other legal entity.
 
"Retained Liabilities" has the meaning set forth in Article 5 hereof.
 
"Tax" or "Taxes" means all taxes, levies or other similar governmental charges
or fees of any kind whatsoever, including all federal, state, local and foreign
income, corporation, gross receipts, franchise, capital gains, transfer,
registration, sales, use, occupation, property, ad valorem, excise, windfall
profits, stamp, payroll, withholding, social security, alternative, add-on and
other taxes (whether payable directly or by withholding and whether or not
requiring the filing of a tax return), and all estimated taxes, additions to
tax, and penalties and interest imposed thereon or with respect thereto.
 
ARTICLE 2. PURCHASE AND SALE OF ASSETS
 
2.1           Assets.  Subject to the terms and conditions hereof and subject to
the representations and warranties made herein, at the Closing Seller shall
validly sell, assign, transfer, grant, bargain, deliver and convey to Buyer the
Assets, including the assets and properties described on Schedule 2.1 hereto.
 
 
3

--------------------------------------------------------------------------------

 
2.2           Excluded Assets.  Described on Schedule 2.2 hereto are those
assets and properties owned or used by Seller that are being retained by Seller,
are specifically not being purchased by or transferred to Buyer and are excluded
from the Assets.
 
2.3           Non-Assignable Contracts.  This Agreement and any document
delivered hereunder shall not constitute an assignment or an attempted
assignment by Seller of any right contemplated to be assigned to Buyer
hereunder:
 
(a)           Which is not assignable by Seller without the consent of a third
party if such consent has not been obtained and such assignment or attempted
assignment would constitute a breach thereof; or
 
(b)           If the remedies for the enforcement or any other particular
provisions thereof available to Seller would not pass to Buyer.
 
Seller shall use commercially reasonable efforts to obtain such consents of
third parties as may be necessary for the assignment of any such right by
Seller.  To the extent that such right of Seller is not assignable or where
consents to the assignment thereof cannot be obtained as herein provided, Seller
shall, at the Closing, assign to Buyer the full benefit thereof and, at Buyer's
request, take such other actions as are reasonable and lawful as to both Seller
and Buyer, and which result in the respective benefits and obligations being
apportioned between Seller and Buyer in a manner that furthers the purpose and
intent of this Agreement.
 
ARTICLE 3. PURCHASE PRICE; NONCOMPETITION PAYMENTS
 
3.1           Aggregate Purchase Price.  The aggregate purchase price (the
"Purchase Price") for the Assets is an amount equal to the sum of the following:
 
(a)           One Million Sixty Thousand Dollars ($1,060,000); plus
 
(b)           The value of the inventory of merchandise for resale on the
Closing Date that is good, saleable and turning in the ordinary course of
business and comprise a part of the Assets, with the amount of such inventory to
be based upon a physical inventory count taken jointly by representatives of
Buyer and representatives of Seller on the Closing Date, and the value of such
inventory to be based upon the manufacturer's list price less cash discounts and
manufacturer off invoice allowances available for retail, as reflected on the
books and records of the Business (the "Inventory") (the value of the Inventory
will be estimated by Buyer and Seller for purposes of Closing, and will be
finally determined, and adjusted as necessary, by mutual agreement of Buyer and
Seller within ten (10) days after Closing); plus
 
(c)           The book value of the trade accounts receivable arising from the
Business and owned by Seller as of the Closing Date as reflected on the books
and records of the Business, but only such trade accounts receivable that are
current within their stated terms or, if not current, are otherwise acceptable
to Buyer (the "Accounts Receivable"); plus
 
 
4

--------------------------------------------------------------------------------

 
(d)           The depreciated book value of any fixed assets of the Business as
of the Closing Date that comprise a part of the Assets, as reflected on the
books and records of the Business (the "Fixed Assets"); plus
 
(e)           Thirty-five thousand dollars ($35,000), representing the agreed
upon value of all new, unused totes that were recently acquired by Seller and
comprise a part of the Assets; minus
 
(f)           One Hundred Twenty Thousand Dollars ($120,000), representing the
value, through May 27, 2011, of the accrued but unused vacation time for the
employee of Seller being hired by Buyer as of Closing;
 
provided, however, the Purchase Price is subject to reduction in an amount
mutually agreed upon by Buyer and Seller to compensate Buyer for any damage to
vehicles or other rolling stock comprising a part of the Assets, which damage is
identified by Buyer within fourteen (14) days after the Closing Date.
 
3.2           Allocation of Purchase Price.  Buyer and Seller agree to allocate
the Purchase Price and any Assumed Liabilities to the Assets in the manner
provided on Schedule 3.2 hereto.  Buyer and Seller shall file and cause to be
filed all Tax returns, and execute such other documents as may be required by
any taxing authority, in a manner consistent with Schedule 3.2.  Buyer and
Seller shall prepare IRS Form 8594 pursuant to Section 1060 of the Code relating
to the transactions contemplated by this Agreement based on Schedule 3.2 and
deliver such form to each other.  Buyer and Seller shall file, or cause the
filing of, such form with each relevant taxing authority.
 
3.3           Noncompetition Agreement.  At the Closing on the Closing Date,
Seller and Scot each will enter into the Noncompetition Agreement (defined in
Section 9.4(a)), pursuant to which Scot will receive a total of $500,000 in
additional consideration for Scot's performance of the Noncompetition Agreement.
 
ARTICLE 4. CLOSING
 
4.1           Closing Date.  Subject to the satisfaction of the conditions set
forth in Articles 9 and 10, the Closing shall take place at 9:00 a.m. on May 27,
2011 (such time of Closing being the "Closing Date").  The Closing will be
deemed effective for all purposes hereunder as of 3:00 p.m. on the Closing Date.
 
4.2           Transfer of Assets.  At the Closing:
 
(a)           Seller shall sell, transfer, assign, grant, bargain, deliver and
convey to Buyer all right, title and interest in and to the Assets, free and
clear of any and all Liens.  The transactions contemplated by this Section
4.2(a) shall be effected or evidenced by delivery by Seller to Buyer of bills of
sale, assignments and other documents of transfer, each of which must be
acceptable in form and substance to Buyer and Seller.
 
 
5

--------------------------------------------------------------------------------

 
(b)           Buyer shall assume the obligations of Seller accruing after the
Closing (and not attributable to any violation, breach or failure to perform
occurring prior to the Closing) under the Assumed Contracts to which Seller is a
party (collectively, the "Assumed Liabilities").
 
4.3           Payments by Buyer.  Subject to the terms and conditions of this
Agreement, Buyer shall make payments to Seller, as follows:
 
(a)           At the Closing, delivering to Seller cash in the aggregate amount
equal to the sum of (i) eighty-five percent (85%) of the estimated value of the
Inventory determined in accordance with Section 3.1(b), plus (ii) eighty-five
percent (85%) of the book value of the Accounts Receivable determined in
accordance with Section 3.1(c), plus (iii) the amount set forth in Section
3.1(e), minus (iv) the amount set forth in Section 3.1(f);
 
(b)           At the Closing, delivering to Seller a promissory note in the form
of Exhibit A hereto (the "Buyer Note"), which Buyer Note will be in the
principal amount equal to the sum of (i) the amount set forth in Section 3.1(a),
and (ii) the depreciated book value of the Fixed Assets determined in accordance
with Section 3.1(d);
 
(c)           At the Closing, assuming the Assumed Liabilities and only the
Assumed Liabilities;
 
(d)           Within ten (10) days after the value of the Inventory has been
finally determined, and adjusted as necessary, by mutual agreement of Buyer and
Seller, delivering to Seller cash in an amount equal to the difference between
(i) such finally determined value of the Inventory and (ii) the amount paid by
Buyer pursuant to Section 4.3(a)(i) in respect of the Inventory;
 
(e)           Within ten (10) days after the book value of the Accounts
Receivable has been finally determined, and adjusted as necessary, by mutual
agreement of Buyer and Seller, delivering to Seller cash in an amount equal to
the difference between (i) such finally determined book value of the Accounts
Receivable and (ii) the amount paid by Buyer pursuant to Section 4.3(a)(ii) in
respect of the Accounts Receivable; and
 
(f)           With respect to any inventory of merchandise for resale on the
Closing Date comprising a part of the Assets that is not good, saleable and
turning in the ordinary course of business ("Consignment Inventory"), following
the end of each month in which Consignment Inventory is sold by Buyer after
Closing, Buyer will pay to Seller for any Consignment Inventory sold in the
month then ended an amount equal to ninety-five percent (95%) of the sales price
received by Buyer from the sale of such Consignment Inventory.
 
4.4           Sales and Transfer Taxes.  Seller shall be responsible for and
agrees to pay when due all sales, use, transfer and other like Taxes arising out
of the transfer of the Assets by Seller and the other transactions contemplated
hereunder; provided, however, that Buyer shall be responsible for and agrees to
pay the motor vehicle transfer of title fees and sales Taxes arising from the
transfer by Seller to Buyer of any motor vehicles included as part of the
Assets.
 
 
6

--------------------------------------------------------------------------------

 
4.5           Uncollected Accounts Receivable.  During the sixty (60) days
following the Closing Date, Buyer will use its commercially reasonable efforts
to collect the Accounts Receivables that were included in the calculation of the
Purchase Price, in a manner consistent with Buyer's normal practices and
reasonably acceptable to Seller, but shall not be obligated to initiate or
participate in any litigation, retain a professional collection agency, grant
any financial or other accommodation to any third party or incur any third party
costs in such collection efforts.  From time to time and upon request, Buyer
will provide information concerning the unpaid accounts receivable as reasonably
requested by Seller.  Upon the expiration of such sixty (60) day period, Buyer
will review the remaining outstanding Accounts Receivable and will notify Seller
and Shareholders of such remaining outstanding Accounts Receivable, on a
customer by customer basis.  Within ten days after receipt of such notice,
Seller and Shareholders shall pay to Buyer an amount equal to the book value for
such remaining outstanding Accounts Receivable (utilizing the same book value
for such outstanding Accounts Receivable as was used in calculating the portion
of the Purchase Price in Section 3.1(c)).  Thereafter, any payment received by
Buyer in respect of such remaining outstanding Accounts Receivable will promptly
be remitted by Buyer to Seller.
 
4.6           Customer Equipment Held for Resale.  During the six (6) months
following the Closing Date, Buyer will use its commercially reasonable efforts
to sell any customer equipment held for resale and comprising a part of the
Inventory (the "Customer Equipment"), in a manner consistent with Buyer's normal
practices and reasonably acceptable to Seller.  Upon the expiration of such six
(6) month period, Buyer will review the remaining Customer Equipment and will
notify Seller and Shareholders of the amount of such remaining Customer
Equipment.  Within ten days after receipt of such notice, Seller and
Shareholders shall pay to Buyer an amount equal to the value for such remaining
Customer Equipment (utilizing the same value for such Customer Equipment as was
used in calculating the portion of the Purchase Price in Section 3.1(b)).
 
ARTICLE 5. LIABILITIES NOT ASSUMED BY BUYER
 
Anything in this Agreement to the contrary notwithstanding, Seller shall be
responsible for all liabilities and obligations of Seller and the Business not
hereby expressly assumed by Buyer (the "Retained Liabilities"), and Buyer shall
not assume, or in any way be liable or responsible for, any liabilities or
obligations of Seller or of the Business, except the Assumed
Liabilities.  Without limiting the generality of the foregoing, Buyer shall not
assume, or in any way be liable or responsible for, the following Retained
Liabilities:
 
(a)           Any liability or obligation of Seller arising out of or in
connection with the negotiation and preparation of this Agreement and the
consummation and performance of the transactions contemplated hereby, including
any Tax liability so arising;
 
(b)           Any liability or obligation of Seller with respect to employment
or consulting agreements, pension, profit sharing, welfare and other Benefit
Plans, or amounts owing for commissions or compensation, termination, severance
or other payments to the present or former employees, officers, directors or
shareholders of Seller, including any of the contribution history or existing
withdrawal liabilities associated with any multi-employer pension plan and any
withdrawal liability directly or indirectly resulting from the sale of the
Assets under Subtitle E, Part 1 of ERISA, in each case, that are attributable to
conditions existing or events occurring prior to the Closing or that are
triggered by the consummation of the transactions contemplated by this
Agreement;
 
 
7

--------------------------------------------------------------------------------

 
(c)           Any obligations or liabilities with respect to the present or
former employees, officers, directors or shareholders of Seller, including
claims under any federal, state, local or other laws, statutes, rules,
regulations, ordinances, codes, orders or authorizations, including worker's
compensation claims, ERISA claims, COBRA claims, age claims, civil rights laws
claims, claims under the Fair Labor Standards Act, claims under the Labor
Management Relations Act, employment discrimination claims of all types, sexual
harassment claims, pension fund liability (whether for current or unfunded
accrued liabilities), Americans With Disabilities Act claims and Occupational
Safety and Health Act claims, and any obligations or liabilities with respect to
the consultants of Seller.
 
(d)           Any liability or obligation of Seller arising under any Contract
that is attributable to any violation, breach or failure to perform occurring
prior to Closing, and any liability or obligation of Seller arising under any
Contract that is not assumed by Buyer;
 
(e)           Any liability or obligation of Seller, or any consolidated group
of which Seller is a member, for any foreign, federal, state, county or local
Taxes of any kind or nature, or any interest or penalties thereon; or
 
(f)           Any liability or obligation under COBRA or the Tax Reform Act of
1986, with respect to employees of Seller (whether salary, hourly or otherwise)
who are not employed by Buyer immediately upon Closing.
 
ARTICLE 6. REPRESENTATIONS AND WARRANTIES OF SELLER AND SHAREHOLDERS
 
Seller and Shareholders hereby, jointly and severally, represent and warrant to
Buyer as follows:
 
6.1           Organization.  Seller is a corporation duly organized, validly
existing and in good standing under the laws of the State of Tennessee.  Seller
has the requisite power and authority to own, operate and lease its assets and
to conduct its Business as and where such Business is now conducted by
it.  Seller has no subsidiary and does not hold any equity or other ownership
interest in any other Person.
 
6.2           Due Qualification.  Seller is qualified to do business and is in
good standing under the laws of each jurisdiction in which the nature of its
Business or of the properties owned or leased by it makes such qualification
necessary, which jurisdictions are Georgia, Illinois, Indiana, Kentucky,
Missouri, North Carolina, Tennessee, Virginia and West Virginia.
 
 
8

--------------------------------------------------------------------------------

 
6.3           Authority; Binding Effect.  Seller and Shareholders each has the
right, power, authority, and capacity to execute and deliver this Agreement and
all other agreements contemplated hereby to be entered into by it, to perform
the obligations hereunder and thereunder on its part to be performed and to
consummate the transactions contemplated hereby and thereby.  The execution and
delivery by Seller and Shareholders of this Agreement and all other agreements
and documents contemplated hereby to be entered into by it and the performance
by Seller and Shareholders of their respective obligations hereunder and
thereunder have been duly approved by all necessary action, and no further
approvals are required by the officers, directors or shareholders of Seller in
connection therewith.  This Agreement and all other agreements contemplated
hereby to be entered into by it constitute the legal, valid, and binding
obligations of Seller and Shareholders, enforceable against Seller and
Shareholders in accordance with their respective terms, except as enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium, or other
similar laws relating to or affecting creditors' rights generally and to general
equity principles (whether such enforceability is considered in a proceeding at
law or in equity).
 
6.4           No Creation of Violation, Default, Breach or Encumbrance.  The
execution, delivery and performance of this Agreement by Seller and each
Shareholder does not, and the consummation by Seller of the transactions
contemplated hereby will not (a) violate (i) any statute, rule or regulation to
which such Person is subject or (ii) any order, writ, injunction, decree,
judgment or ruling of any court, administrative agency or governmental body to
which such Person is subject, (b) conflict with or violate any provision of the
Organizational Documents of Seller, or (c) assuming receipt of the consents set
forth in Schedule 6.4 hereto, require the consent of any Person or result in the
breach of or constitute a default (or an event which, with notice or lapse of
time or both, would constitute a default) under, violate, conflict with, breach
or give rise to any right of termination, cancellation or acceleration of, or to
a loss of benefit to which Seller is entitled, under (i) any Contract to which
Seller is a party, or (ii) any governmental licenses, authorizations, permits,
consents or approvals required for Seller to own, license or lease and operate
its properties or to conduct its Business as presently conducted by it.
 
6.5           No Present Default.  All Contracts to which Seller is a party are
valid and in full force and effect and constitute legal, valid and binding
obligations of Seller and, to the Knowledge of Seller, of the other parties to
such Contracts.  Seller is not in default under or in breach of any Contract,
and to the Knowledge of Seller, no other parties to any Contract of the Business
is in default thereunder or in breach thereof; no event has occurred which, with
the passage of time or the giving of notice, would constitute such a breach or
default by Seller or, to the Knowledge of Seller, by any such other party; no
claim of default thereunder has been asserted or, to the Knowledge of Seller,
threatened; and neither Seller nor, to the Knowledge of Seller, any other party
thereto, is seeking the renegotiation thereof.
 
6.6           Compliance With Law.  Seller is not in violation of any statute,
law, rule or regulation, or any order, writ, injunction or decree of any court,
administrative agency, governmental body or arbitration tribunal, to which it or
any of the Assets is subject in connection with the operation of the Business.
 
 
9

--------------------------------------------------------------------------------

 
6.7           Financial Statements.
 
(a)           Seller has delivered to Buyer (i) the balance sheets of Seller as
of March 31, 2009 and 2010, respectively, and the related statements of income,
shareholder's equity and cash flows for each of the two respective fiscal years
then ended, and the notes thereto, together with the reviewed report of Seller's
independent certified public accountants thereon, and (ii) the internal balance
sheet of Seller as of March 31, 2011, and the related internal statements of
income, shareholder's equity and cash flows for the fiscal year then ended.
 
(b)           The financial statements referred to in Section 6.7(a) above
fairly present the financial position, results of operation and cash flows of
Seller as of the relevant dates thereof and for the periods covered thereby in
accordance with GAAP, subject, in the case of the unaudited financial
statements, to changes resulting from normal year-end adjustments and
reclassifications.
 
(c)           Except as set forth in the March 31, 2011 balance sheet of Seller,
Seller has no (i) liabilities or obligations, direct or contingent, accrued or
otherwise, of a nature customarily reflected in financial statements in
accordance with GAAP, except those incurred after such date in the ordinary
course of business consistent with past practice, and (ii) liabilities or
obligations under any Benefit Plans except those incurred after such date in the
ordinary course of business consistent with past practice and pursuant to the
terms of the Benefit Plans.
 
6.8           Absence of Certain Events.  Since March 31, 2011 the Business has
been operated only in the ordinary and normal course of business consistent with
past practice and there has not been any adverse change in the financial
condition, Assets, liabilities, results of operations, Business, prospects or
condition, financial or otherwise, of Seller, except that, prior to Closing,
Seller sold the hotel customer Contracts and all related Penske logistics
leases.
 
6.9           Title and Condition of Assets.
 
(a)           Seller has good and indefeasible title to all of the Assets, free
and clear of all Liens (except for the Liens identified on Schedule 6.9 which
are being satisfied, discharged and released at the Closing).  All of the Assets
are in Seller's possession and control.  At the Closing, Seller will sell,
transfer, assign, grant, bargain, deliver and convey to Buyer all right, title
and interest in and to the Assets, free and clear of any and all Liens.
 
(b)           Seller owns or has irrevocable rights to use and is transferring
to Buyer hereunder all assets, property and rights as are necessary or useful
for the conduct of Business as the Business has been conducted by Seller, except
for (i) the Excluded Assets, (ii) governmental licenses, permits and approvals
and (iii) assets, property and rights that previously have been disposed of by
Seller in the ordinary course of business consistent with past practice.
 
 
10

--------------------------------------------------------------------------------

 
(c)           An accurate and complete list of all personal property and Fixed
Assets included in the Assets having a fair market or book value per unit in
excess of $1,500 is included on Schedule 2.1B.
 
(d)           The conduct of the Business of Seller in the ordinary course is
not dependent upon the right to use the property of others, except under valid
and binding lease agreements included among the Contracts listed on Schedule
6.11 hereto.  Seller has quiet and peaceable possession of each of the real
properties, vehicles and other equipment which are the subject of such lease
agreements.
 
(e)           The personal property and Fixed Assets being transferred by
Seller, including machinery, equipment, furniture and fixtures, are in good
operating condition and repair (ordinary wear and tear excepted).
 
(f)           All Inventories of Seller are in good and merchantable condition,
are turning and are usable and salable in the ordinary course of the Business,
and the values at which such Inventories are carried on Seller's books of
account fairly represent the value thereof, are not in excess of realizable
value, and reflect the normal inventory valuation policy of Seller.
 
(g)           The Accounts Receivable of the Business as shown on Seller's books
and records have arisen in the ordinary course of business, represent valid and
enforceable obligations owed to Seller and are recorded as trade accounts
receivable on the books of Seller in accordance with GAAP and said Accounts
Receivable (billed and unbilled) of the Business will be fully paid in the
ordinary course of business.
 
6.10           Intellectual Property.  Schedule 6.10 hereto contains a complete
and correct list of all patented or registered Intellectual Property (defined
below) owned by Seller and all pending applications for patents or the
registration of Intellectual Property owned or filed by Seller, and all material
unregistered Intellectual Property owned or used by Seller, in each case, that
are used in the operation of the Business and specifically excluding any
Excluded Asset.  Seller owns, or has the license or right to use, all
Intellectual Property used, held by, or licensed to it in the operation of the
Business, and none of Seller's Intellectual Property has expired, been abandoned
or canceled.  Seller has, and is transferring to Buyer at Closing, all of
Seller's Intellectual Property (other than the those items specifically
identified as Excluded Assets on Schedule 2.2).  None of Seller's Intellectual
Property is subject to any pending or threatened challenge or
infringement.  Seller has not received any written claim alleging that it is
infringing the Intellectual Property of any Person.  Seller's Intellectual
Property constitutes all information and intellectual property necessary to
permit the conduct from and after the Closing Date of the Business as it is and
has normally been conducted.  "Intellectual Property" means all rights in
proprietary information and intellectual property, including all patents, patent
applications, patent disclosures and patentable inventions; all trademarks,
service marks, trade dress, trade names, and Internet domain names and corporate
names, and similar designations of source or origin, including all common law
marks and the goodwill symbolized by all the foregoing; all rights of publicity
and privacy; all registered and unregistered copyrights; all registrations,
applications and renewals for any of the foregoing; all licenses of rights in
computer software, trademarks, patents, copyrights and other intellectual
property; and all trade secrets, confidential information, business
methodologies, ideas, know-how, processes and techniques, inventions, research
and development information, plans, improvements, proposals, technical and
computer data, documentation, financial, business and marketing plans, and
client, customer and supplier lists and related information.
 
 
11

--------------------------------------------------------------------------------

 
6.11           Contracts and Commitments.
 
(a)           Schedule 6.11 hereto lists all Contracts related to the operation
of the Business to which Seller is a party or by which it or any of its assets
or properties are bound, including leases of real or personal property (accurate
and correct copies of each of which have been previously delivered to
Buyer).  Each such Contract is in full force and effect and embodies the
complete understanding between the parties thereto with respect to the subject
matter thereof.  Except as expressly set forth on Schedule 6.11, (i) there
exists no default or claim thereof by Seller or any other party to any such
Contract, (ii) there are no facts or conditions that, if continued or noticed,
would result in a default by Seller under any such Contract, (iii) Seller has
not received any notice that any Person intends to cancel, modify or terminate
any such Contract, or to exercise or not to exercise any options thereunder,
(iv) Seller has not given any notice of cancellation, modification or
termination of any such Contract or of exercise or non-exercise of any options
thereunder, (v) each such Contract is a valid and binding agreement enforceable
in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, or other similar laws
relating to or affecting creditors' rights generally and to general equity
principles (whether such enforceability is considered in a proceeding at law or
in equity), and (vi) no consent or approval of the other parties to any such
Contract or any Person pursuant to any such Contract is required for the
consummation of the transactions contemplated herein except as set forth on said
Schedule.
 
(b)           With the exception of this Agreement, neither Seller nor any
Shareholder or their respective affiliates has entered into any Contract or
granted any option to sell or otherwise transfer, directly or indirectly, all or
a significant part of the capital stock, interests or assets of Seller.
 
6.12           Tax Returns and Tax Audits.
 
(a)           Seller has timely filed with all appropriate governmental agencies
all Tax or information returns and Tax reports required to be filed.  All such
returns and reports were correct and complete and were prepared in accordance
with applicable laws and regulations; and all Taxes of Seller, and all interest,
penalties, assessments or deficiencies claimed to be due by any such taxing
authority with respect to the foregoing, regardless of whether reflected on such
returns, have been fully paid.
 
(b)           Seller has made adequate accruals for the payment of all Taxes
payable in respect of the period subsequent to the last period for which such
Taxes were paid, and, to the Knowledge of Seller, Seller has no liability for
such Taxes in excess of the amounts so paid or accruals so made.
 
 
12

--------------------------------------------------------------------------------

 
(c)           Seller is not a party to any pending action or proceeding, nor, to
the Knowledge of Seller, is any action or proceeding threatened or contemplated
by any governmental authority for assessment or collection of Taxes or any other
governmental charges, and no claim for assessment or collection of Taxes or any
other governmental charges has been asserted against Seller, nor, to the
Knowledge of Seller, is there any basis for any such claim.
 
(d)           Seller has complied with all applicable laws relating to the
withholding of Taxes and has, within the time and within the manner prescribed
by law, withheld and paid over to the proper taxing authorities all amounts
required to be withheld and paid over under all applicable laws in connection
with amounts paid or owing to any employee, independent contractor, creditor,
stockholder, member and any other third party.
 
6.13           Books and Records.  The books, records and accounts of Seller (a)
are accurate and complete, (b) have been maintained in accordance with good
business practices on a basis consistent with prior years and in conformity with
any applicable requirements included in Seller's Organizational Documents, (c)
state in reasonable detail and accurately and fairly reflect the transactions
and dispositions of the assets of Seller, and (d) accurately and fairly reflect
the depreciation associated with the Assets.
 
6.14           No Litigation, Adverse Events or Violations.  There is no action,
suit, claim or legal, administrative, arbitration or other proceeding or
governmental investigation or examination affecting any of the Assets, pending
or, to the Knowledge of Seller, threatened or injunction or orders entered,
pending or threatened against Seller or any business, properties or assets of
Seller, at law or in equity, before or by any federal, state, municipal or other
governmental department, court, commission, board, bureau, agency or
instrumentality, domestic or foreign, to restrain or prohibit the consummation
of the transactions contemplated hereby or which, if determined adversely, is
reasonably likely to result in (a) an adverse effect on the Assets, Business, or
the operations, prospects or financial condition of the Business or (b)
materially and adversely affect the consummation of the transactions
contemplated by this Agreement and, to the Knowledge of Seller, there is no
state of facts currently existing on which any of the foregoing might be
based.  Seller has not violated, and is not currently in violation of, any
applicable federal, state, local or foreign law, ordinance, regulation, order,
requirement, statute, rule, permit, concession, grant, franchise, license or
other governmental authorization relating or applicable to it, or to any of the
Assets or the Business.
 
6.15           Employees and Labor Matters.
 
(a)           There are no written or oral employment agreements, employment
contracts or understandings relating to employment (other than ordinary course
arrangements for "at-will" employment) to which Seller is a party.
 
(b)           Seller is in compliance with all applicable laws relating to the
employment of personnel and labor, including provisions thereof relating to
wages and hours, sexual harassment and other hostile work environment issues,
discrimination, equal opportunity, collective bargaining, plant closing and mass
layoff, health and safety, immigration and the payment of employment and all
other Taxes.
 
 
13

--------------------------------------------------------------------------------

 
(c)           Seller has not agreed to recognize any union or other collective
bargaining representative; and no union or other collective bargaining
representative has been certified as the exclusive bargaining representative of
any employees of Seller.  There is no pending or threatened union organizational
effort, labor dispute, strike, slowdown, lockout, boycott, sit-in, sick-out,
union election, walkout, demonstration, leafleting, picketing, representation or
certification campaign, or work stoppage relating to employees of Seller and
none has occurred within the immediately preceding five (5)-year period.
 
(d)           There are no unresolved employment claims which have been filed as
of the date hereof by any employee or former employee of Seller relating to
arbitrations, unfair labor practice charges, employment discrimination charges,
lawsuits, any employment-related tort claim or other claims or charges of or by
employees of Seller.
 
6.16           Employee Benefit Plans; Labor Matters.
 
(a)           Each Benefit Plan of Seller is identified on Schedule 6.16
hereto.  Seller's Benefit Plans have been operated and administered by Seller in
compliance with all applicable laws relating to employment or labor matters
including ERISA and the Code.  With respect to the Benefit Plans, no event has
occurred which would subject Seller to liability (except liability for benefits,
claims and funding obligations payable in the ordinary course) under ERISA, the
Code, or any other applicable statute, order or governmental rule or
regulation.  With respect to the Benefit Plans, individually and in the
aggregate, there has been no action, suit, grievance, arbitration or other claim
with respect to the administration or investment of assets of the Benefit Plans
(other than routine claims for benefits made in the ordinary course of plan
administration) pending, or to the Knowledge of Seller, threatened.
 
(b)           All contributions to and payments under any Benefit Plan required
in respect of periods ending on or before the Closing Date have been made by
Seller before the Closing Date.
 
(c)           Each Benefit Plan that is represented to be qualified under
Section 401(a) of the Code either has a favorable determination letter that
covers all existing amendments up to and including the changes required for
qualified retirement plans by The Economic Growth and Tax Relief Reconciliation
Act of 2001 ("EGTRRA") or is an adoption of a prototype plan for which a
favorable opinion letter has been issued up to and including EGTRRA.  Each
Benefit Plan that is funded with a trust that is intended to be tax-exempt under
Section 501(c)(9) of the Code is exempt from taxation and each such trust has
received a letter from the IRS stating that the trust meets the requirements of
the Code for tax-exempt status, within the immediately preceding three-year
period.
 
 
14

--------------------------------------------------------------------------------

 
(d)           No Benefit Plan is under audit or is the subject of an
investigation by the IRS, the U.S. Department of Labor, the Pension Benefit
Guaranty Corporation or any other governmental entity, nor is any such audit or
investigation pending or, to the Knowledge of Seller, threatened.
 
6.17           Business Names.  Seller does not do business in any state or
country under any name other than "L. P. Shanks Company."
 
6.18           Environmental.
 
(a)           The operations of Seller, with respect to its facilities and the
Assets, are in compliance with all applicable Environmental Laws, and no action
or proceeding is pending or, to the Knowledge of Seller, threatened, to either
challenge the compliance status or to allege a violation of Environmental Laws.
 
(b)           The Assets and Seller's facilities, and the uses thereof, are in
compliance with, and Seller is in compliance with, all applicable Environmental
Laws.
 
(c)           The past disposal practices of Seller relating to Hazardous
Substances have been accomplished in accordance with all applicable
Environmental Laws.
 
6.19           Brokers and Finders.  No broker or finder has acted for Seller,
any Shareholder or any of their affiliates in connection with this Agreement and
the transactions contemplated hereby; and no broker or finder is entitled to any
brokerage or finder's fee or other commission in respect thereof based in any
way on any agreement, arrangement or understanding made by Seller, any
Shareholder or any of their affiliates.
 
ARTICLE 7. REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer hereby represents and warrants to Seller and Shareholders as follows:
 
7.1           Organization.  Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.  Buyer
has the requisite power and authority to own, operate and lease its assets and
to conduct its business as and where its business is now conducted by it.  Buyer
is qualified to do business and is in good standing under the laws of the State
of Tennessee.
 
7.2           Authority; Binding Effect.  Buyer has the right, power and
authority to execute and deliver this Agreement and all other agreements
contemplated hereby to be entered into by it, to perform its obligations
hereunder and thereunder on its part to be performed and to consummate the
transactions contemplated hereby and thereby.  The execution and delivery by
Buyer of this Agreement and all other agreements and documents contemplated
hereby to be entered into by it and the performance by Buyer of its obligations
hereunder and thereunder have been duly approved by all necessary action by
Buyer, and no further approvals are required by the officers, directors or
shareholders of Buyer in connection therewith.  This Agreement and all other
agreements contemplated hereby to be entered into by Buyer constitute the legal,
valid and binding obligation of Buyer, enforceable against Buyer, in accordance
with their respective terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting creditors' rights generally and to general equity principles (whether
such enforceability is considered in a proceeding at law or in equity).
 
 
15

--------------------------------------------------------------------------------

 
7.3           No Creation of Violation, Default, Breach or Encumbrance.  The
execution, delivery and performance of this Agreement by Buyer does not (a)
violate (i) any statute, rule or regulation to which Buyer is subject or (ii)
any order, writ, injunction, decree, judgment or ruling of any court,
administrative agency or governmental body to which Buyer is subject; (b)
conflict with or violate any provision of the Organizational Documents of Buyer;
or (c) require the consent of any Person or result in the breach of or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under any Contract to which Buyer is a party, which
could adversely affect the ability of Buyer to consummate the transactions
contemplated by this Agreement.
 
7.4           No Adverse Action.  There is no action, suit, claim or legal,
administrative, arbitration or other proceeding or governmental investigation or
examination pending or, to Buyer's Knowledge, threatened against Buyer or its
business, property or assets, at law or in equity, before or by any federal,
state, municipal or other governmental department, court, commission, board,
bureau, agency or instrumentality, domestic or foreign, to restrain or prohibit
the consummation of the transactions contemplated hereby or which, if determined
adversely, is reasonably likely to materially and adversely affect the ability
of Buyer to consummate the transactions contemplated by this Agreement and, to
the Knowledge of Buyer, there is no state of facts currently existing on which
any of the foregoing might be based.
 
7.5           Brokers and Finders.  No broker or finder has acted for Buyer or
any of its affiliates in connection with this Agreement and the transactions
contemplated hereby; and no broker or finder is entitled to any brokerage or
finder's fee or other commission in respect thereof based in any way on any
agreement, arrangement or understanding made by Buyer or any of its affiliates.
 
ARTICLE 8. COVENANTS OF THE PARTIES
 
8.1           Further Assurances.  Seller shall execute and deliver or cause to
be executed and delivered to Buyer such further instruments of transfer,
assignment and conveyance and take such other action as Buyer may reasonably
require to more effectively carry out the transfer of the Assets and Business to
Buyer and the consummation of the matters contemplated by this Agreement and to
place Buyer in a legal position to be assured of the Assets and Business Buyer
is acquiring under this Agreement.
 
8.2           Transition Services.  For a period of up to six (6) months from
and after Closing, Scot will (a) assist in the transition to Buyer of the
business and operations of the Business, (b) assist in Buyer's maintenance of
relationships with customers of the Business, including assisting in the
retention of the customers formerly served by Seller, and (c) generally apply
his knowledge and experience in the Business for the benefit of Buyer, in each
case, which assistance and services will be provided by Scot at no charge to
Buyer.
 
 
16

--------------------------------------------------------------------------------

 
8.3           Delivery of Assets and Corporate Documents.
 
(a)           At the Closing, Seller shall deliver to Buyer the Assets and all
documents, files, computer disks, and other documents in paper or electronic
format related to the operation of the Business or the Assets, including all
files relating to the trade accounts receivables and trade payables (whether
current or past) (the "Acquired Files"), in each case, by making them available
to Buyer at their present location.  Seller shall promptly deliver to Buyer a
listing, by location, of the Acquired Files.
 
(b)           For a period of seven (7) years after the Closing Date, Buyer will
maintain (or cause to be maintained) copies of the Acquired Files in such manner
and storage media and at such location (or locations) as it deems necessary or
appropriate, and will allow Seller access to any Acquired Files that are
reasonably required by Seller for purposes related to Tax matters, defending or
prosecuting any claim, litigation, proceeding or investigation, and other
reasonable business purposes, during regular business hours and upon reasonable
notice.
 
8.4           Employee Matters.
 
(a)           Offers of Employment.  Buyer has notified Seller of the identity
of each fulltime, full duty employee of Seller employed in the Business as of
the Closing Date to whom Buyer intends to offer employment.  At the Closing,
Seller will terminate its employment of each such employee, and Buyer will offer
employment to each such employee.  Under no circumstances will employees of
Seller associated with the hotel distribution business become employees of
Buyer.  With respect to each employee of Seller hired by Buyer as of the
Closing, Buyer will be responsible for the accrued but unused vacation time for
such employee.
 
(b)           COBRA.  Seller shall be solely responsible for any obligations
under COBRA and the Tax Reform Act of 1986, with respect to employees of Seller
(whether salary, hourly or otherwise) who are not employed by Buyer immediately
upon Closing.
 
(c)           Employment-Related Claims.  Seller is and shall remain solely
responsible for all liability, costs and expenses (including reasonable
attorneys' fees) for all existing employment claims which have been filed by any
employee or former employee of Seller prior to the Closing Date relating to
arbitrations, unfair labor practice charges, employment discrimination charges,
lawsuits, any employment-related tort claim or other claims or charges of or by
employees of Seller or any thereof filed after the Closing Date but arising as a
result of actions or events or series of actions or events which occurred prior
to the Closing Date.
 
8.5           Transition of Benefit Plans.
 
(a)           If and to the extent requested by Buyer, (i) Seller shall amend or
terminate any Benefit Plan; provided, however, any such amendment or termination
shall comply with all applicable laws, and (ii) Seller shall assign and transfer
to Buyer at Closing any of Seller's health or other benefit plan policies of
insurance.
 
 
17

--------------------------------------------------------------------------------

 
(b)           If requested by Buyer, Seller shall adopt any and all resolutions
and take all other actions that are necessary or appropriate: (i) to fund
Seller's 401(k) Plan (the "401(k) Plan") with any profit sharing and matching
contributions that have accrued as of the Closing Date or that otherwise
customarily and historically would have been made by Seller prior to the 401(k)
Plan's year end; (ii) to require that all 401(k) Plan participant elective
deferrals cease; (iii) except as set forth immediately above in (i) and (ii) of
this paragraph, to cease all other contributions to the 401(k) Plan; (iv) to
terminate the 401(k) Plan; (v) to fully vest all participant account balances in
the 401(k) Plan immediately prior to the Closing Date; and (vi) to resign as
plan administrator of the 401(k) Plan.
 
ARTICLE 9. CONDITIONS TO BUYER'S OBLIGATION TO CONSUMMATE THE TRANSACTION
 
Each and every obligation of Buyer to be performed at or before the Closing
hereunder is subject, at the Buyer's election, to the satisfaction on or prior
to the Closing Date of the conditions set forth below.
 
9.1           Compliance with Agreement.  Seller and Shareholders shall have
performed all of their respective obligations and agreements, and complied with
all covenants, warranties and conditions contained in this Agreement which are
required to be performed or complied with by such party on or prior to the
Closing Date.
 
9.2           Corporate Authorization.  Buyer shall have received a copy of (a)
the Organizational Documents of Seller, as in effect on the Closing Date, (b)
the resolutions of the directors and shareholders, as applicable, of Seller,
each certified as of the Closing Date by the secretary or assistant secretary
thereof, duly authorizing the execution, delivery and performance by Seller of
this Agreement and each other agreement and instrument contemplated hereby,
together with an incumbency certificate as to the persons authorized to execute
and deliver such documents and instruments on its behalf.
 
9.3           Instruments of Transfer.  Seller shall have executed and delivered
to Buyer such bills of sale, assignments and other instruments of transfer and
conveyance (in form and substance reasonably satisfactory to Buyer) as shall be
necessary or desirable to vest in Buyer all the right, title and interest in and
to the Assets, including:
 
(a)           A bill of sale in the form attached hereto as Exhibit B; and
 
(b)           An assignment and assumption agreement with respect to the Assumed
Liabilities in the form attached hereto as Exhibit C (the "Assignment and
Assumption Agreement").
 
9.4           Other Closing Agreements.
 
(a)           Seller and Scot shall have executed and delivered to Buyer a
noncompetition agreement in the form attached hereto as Exhibit D (the
"Noncompetition Agreement").
 
 
18

--------------------------------------------------------------------------------

 
(b)           Scot and Julie Shanks shall have executed and delivered to Buyer,
a lease agreement with respect to the Crossville building utilized by Seller in
the Business in the form attached hereto as Exhibit E (the "Crossville Lease").
 
(c)           Julie Shanks shall have executed and delivered to Buyer a lease
agreement with respect to the Bristol building utilized by Seller in the
Business in the form attached hereto as Exhibit F (the "Bristol Lease").
 
9.5           Lien Release and Tax Clearance.  Seller shall have obtained and
delivered to Buyer:
 
(a)           Evidence reasonably satisfactory to Buyer of Seller's
satisfaction, payment and discharge of all current liabilities of the Business;
 
(b)           Lien releases, including Form UCC-3 termination statements,
necessary to remove and release all Liens against the Assets, in each case, in
form and substance reasonably satisfactory to Buyer; and
 
(c)           Letters or certificates from the appropriate state agencies
indicating that all sales, use and employment Taxes payable by Seller on or
prior to the Closing Date have been paid and that there is no Lien for unpaid
sales, use or employment Taxes on the Assets
 
9.6           Third Party Consents.
 
(a)           Buyer shall have received all third party consents (or in lieu
thereof waivers) required to be obtained for the consummation of the
transactions contemplated hereby, including all consents required with respect
to the assignment of the Assumed Contracts to Buyer and any other consents set
forth in Schedule 6.4 hereto.  All filings with, and approvals by, third parties
required to be made or received for the consummation by Buyer of the
transactions contemplated hereby shall have been made or obtained.
 
(b)           Buyer shall have received consents, executed by the respective
landlords of the real property leased or subleased by Seller, to the effect that
as of the Closing Date such leases are not in default and are valid and
continuing agreements and have not been modified or amended.  Each said consent
shall also state that the landlord approves of the assignment of such lease as
part of this Agreement.
 
(c)           Buyer shall have received consents, executed by the respective
lessors of the vehicles and other equipment leased or subleased by Seller in the
Business, to the effect that as of the Closing Date such leases are not in
default and are valid and continuing agreements and have not been modified or
amended.  Each said consent shall also state that the lessor approves of the
assignment of such lease as part of this Agreement.
 
 
19

--------------------------------------------------------------------------------

 
9.7           Receipt.  Seller and Shareholders shall have duly executed and
delivered to Buyer an instrument acknowledging their receipt of the sums
required to be paid on the Closing Date as specified in Section 4.3 above.
 
ARTICLE 10. CONDITIONS TO OBLIGATIONS OF SELLER AND
SHAREHOLDERS TO CONSUMMATE THE TRANSACTION
 
Each and every obligation of Seller and Shareholders to be performed at or
before the Closing hereunder is subject, at such party's election, to the
satisfaction on or prior to the Closing Date of the conditions set forth below.
 
10.1           Compliance With Agreement.  Buyer shall have performed all of its
obligations and agreements and complied with all covenants, warranties and
conditions contained in this Agreement which are required to be performed or
complied with by Buyer on or prior to the Closing Date, including making the
cash payments at Closing contemplated by Section 4.3(a).
 
10.2           Closing Agreements.
 
(a)           Buyer shall have executed and delivered to Seller the Buyer Note
in the form attached hereto as Exhibit A.
 
(b)           Buyer shall have executed and delivered to Seller the Assignment
and Assumption Agreement in the form attached hereto as Exhibit C.
 
(c)           Buyer shall have executed and delivered to Seller and Scot the
Noncompetition Agreement in the form attached hereto as Exhibit D.
 
(d)           Buyer shall have executed and delivered to Scot and Julie Shanks,
the Crossville Lease in the form attached hereto as Exhibit E.
 
(e)           Buyer shall have executed and delivered to Julie Shanks, the
Bristol Lease in the form attached hereto as Exhibit F.
 
(f)           AMCON Distributing Company ("AMCON") shall have executed and
delivered to Seller a guaranty in the form attached hereto as Exhibit G.
 
ARTICLE 11. INDEMNIFICATION
 
11.1           Seller's and Shareholders' Indemnity.  Subject to the provisions
of this Article 11, from and after the Closing Date, Seller and Shareholders
jointly and severally will indemnify and hold harmless Buyer and its directors,
officers, agents, employees, representatives, successors and assigns, from and
against any and all damage, loss, cost, obligation, claims, demands,
assessments, judgments or liability (whether based on contract, tort, product
liability, strict liability or otherwise), including Taxes, and all expenses
(including interest, penalties and attorneys' and accountants' fees and
disbursements) (collectively "Damages") incurred in litigation or otherwise, and
any investigation relating thereto, by any of the above-named Persons, directly
or indirectly, resulting from or in connection with:
 
 
20

--------------------------------------------------------------------------------

 
(a)           Any misrepresentation or breach of warranty made by Seller or any
Shareholder in this Agreement or in any other agreement, certificate, schedule,
exhibit or writing delivered to Buyer pursuant to this Agreement;
 
(b)           Any breach or failure to perform any covenant or agreement made or
undertaken by Seller or any Shareholder in this Agreement or in any other
agreement, certificate, schedule, exhibit or writing delivered to Buyer pursuant
to this Agreement;
 
(c)           The Retained Liabilities;
 
(d)           All debts, obligations, expenses and liabilities and costs
incurred, arising out of or in connection with any transaction or series of
transactions, any facts or series of facts existing, or any events or series of
events which occurred, on or prior to the Closing Date, including violations,
actual or alleged, of or any other liabilities under or in connection with any
law, statute, ordinance, rule or regulation; and
 
(e)           Any action, suit, proceeding or claim incident to any of the
foregoing.
 
11.2           Buyer's Indemnity.  Subject to the provisions of this Article 11,
from and after the Closing Date, Buyer will indemnify and hold harmless Seller
and Shareholders and their directors, officers, agents, employees,
representatives, successors and assigns, from and against any Damages incurred
by any of the above-named Persons, directly or indirectly, resulting from or in
connection with:
 
(a)           Any misrepresentation or breach of warranty made by Buyer in this
Agreement or in any other agreement, certificates, schedule, exhibit or writing
delivered by Buyer to Seller or Shareholders pursuant to this Agreement;
 
(b)           Any breach or failure to perform any covenant or agreement made or
undertaken by Buyer in this Agreement or in any other agreement, certificates,
schedule, exhibit or writing delivered by Buyer to Seller or Shareholders
pursuant to this Agreement;
 
(c)           The Assumed Liabilities; and
 
(d)           Any action, suit, proceeding or claim incident to any of the
foregoing.
 
11.3           Procedure.  All claims for indemnification by a party under this
Article 11 (the party claiming indemnification and the party against whom such
claims are asserted being hereinafter called the "Indemnified Party" and the
"Indemnifying Party," respectively) shall be asserted and resolved as follows:
 
 
21

--------------------------------------------------------------------------------

 
(a)           If any claim or demand for which an Indemnifying Party would be
liable to an Indemnified Party hereunder is asserted against or sought to be
collected from such Indemnified Party by a third party, such Indemnified Party
shall with reasonable promptness give notice (the "Claim Notice") to the
Indemnifying Party of such claim or demand, specifying the nature of and
specific basis for such claim or demand and the amount or the estimated amount
thereof to the extent then feasible (which estimate shall not be conclusive of
the final amount of such claim and demand); provided, however, that the failure
to so notify will not relieve the Indemnifying Party of its obligations
hereunder except to the extent that the Indemnifying Party is actually
prejudiced thereby.  The Indemnifying Party will have ten (10) days from the
delivery or mailing of the Claim Notice (the "Notice Period") to notify the
Indemnified Party (i) whether or not it disputes the liability of the
Indemnifying Party to the Indemnified Party hereunder with respect to such claim
or demand, and (ii) whether or not it desires, at the cost and expense of the
Indemnifying Party, to defend the Indemnified Party against such claim or
demand.  If the Indemnifying Party notifies the Indemnified Party within the
Notice Period that it desires to defend the Indemnified Party against such claim
or demand, the Indemnifying Party will have the right to control the defense
against the claim by all appropriate proceedings and any settlement
negotiations, provided that to the satisfaction of the Indemnified Party, the
Indemnifying Party shall secure the Indemnified Party against such contested
claims by posting a bond or otherwise.  If the Indemnified Party desires to
participate in, but not control, any such defense or settlement, it may do so at
its sole cost and expense.  If the Indemnifying Party fails to respond to the
Indemnified Party within the Notice Period, elects not to defend the Indemnified
Party, or after electing to defend fails to commence or reasonably pursue such
defense, then the Indemnified Party shall have the right, but not the
obligation, to undertake or continue the defense of, and to compromise or settle
(exercising reasonable business judgment), the claim or other matter all on
behalf, for the account and at the risk of the Indemnifying Party.
 
(b)           If requested by the Indemnifying Party, the Indemnified Party
agrees, at the Indemnifying Party's expense, to cooperate with the Indemnifying
Party and its counsel in contesting any claim or demand which the Indemnifying
Party elects to contest, or, if appropriate and related to the claim in
question, in making any counterclaim against the Person asserting the third
party claim or demand, or any cross-complaint against any Person.  No claim as
to which indemnification is sought under this Agreement may be settled without
the consent of the Indemnifying Party.
 
(c)           If any Indemnified Party should have a claim against the
Indemnifying Party hereunder which does not involve a claim or demand being
asserted against or sought to be collected from it by a third party, the
Indemnified Party shall send a Claim Notice with respect to such claim to the
Indemnifying Party.  If the Indemnifying Party disputes such claim, such dispute
shall be resolved by litigation in an appropriate court of competent
jurisdiction.
 
(d)           If any Indemnifying Party is indebted or otherwise obligated to
any Indemnified Party or to any of their affiliates (including any debt or other
obligation due under Section 4.5), then any such Indemnified Party may setoff
against and deduct from any payments or other amounts otherwise due to such
Indemnifying Party under this Agreement, the Buyer Note, the Noncompetition
Agreement, or otherwise, the amount of such debt or other obligation due to such
Indemnified Party, and any such setoff shall discharge such Indemnified Party's
obligations to the extent of the amount setoff.
 
 
22

--------------------------------------------------------------------------------

 
11.4           Costs.  If any legal action or other proceeding is brought for
the enforcement or interpretation of any of the rights or provisions of this
Agreement (including the indemnification provision), or because of an alleged
dispute, breach, default or misrepresentation in connection with any of the
provisions of this Agreement, the successful or prevailing party shall be
entitled to recover reasonable attorneys' fees and all other costs and expenses
incurred in that action or proceeding, in addition to any other relief to which
it may be entitled.
 
11.5           Exclusive Remedy.
 
(a)           Except in the case of fraud, gross negligence, bad faith or
willful misconduct, each party's sole and exclusive remedy with respect to all
claims relating to the subject matter of this Agreement will be pursuant to the
indemnification provisions set forth in this Article 11; provided, however, that
the indemnification provisions set forth in this Article 11 do not apply to
claims made under, or arising out of, any other agreements entered into as of
the Closing, which will be governed by the respective terms of such agreements.
 
(b)           If Seller or Shareholders make any claim or institute any actions,
suits or proceedings with respect to the validity or applicability of this
indemnification provision, each such party shall be responsible for all Damages
incurred by Buyer in connection therewith.  If Buyer makes any claim or
institutes any actions, suits or proceedings with respect to the validity or
applicability of this indemnification provision, Buyer shall be responsible for
all Damages incurred by Seller and Shareholders in connection therewith.
 
ARTICLE 12. MISCELLANEOUS
 
12.1           Expenses.  Except as otherwise set forth herein, each party
agrees to pay, without right of reimbursement from any other, the costs incurred
by such party incident to the preparation and execution of this Agreement and
performance of their respective obligations hereunder, including the fees and
disbursements of legal counsel, accountants and consultants employed by the
respective parties in connection with the transactions contemplated by this
Agreement.
 
12.2           Survival.  All representations, warranties, covenants and
agreements made by the parties each to the other in this Agreement or pursuant
hereto in any certificate, instrument or document shall survive the consummation
of the transactions contemplated by this Agreement, and may be fully and
completely relied upon by Buyer and by Seller and Shareholders, as the case may
be, notwithstanding any investigation heretofore or hereafter made by such party
or on behalf of any of them, and shall not be deemed merged into any instruments
or agreements delivered at Closing.
 
12.3           Notices.  Any notice, request, consent or communication under
this Agreement will be effective only if it is in writing and (a) personally
delivered, (b) sent by certified mail, return receipt requested, postage
prepaid, or (c) sent by a nationally recognized overnight delivery service, with
delivery confirmed, addressed as follows:
 
 
23

--------------------------------------------------------------------------------

 
If to Seller and Shareholders:
If to Buyer:
   
Scot Shanks
479 Waterview Dr.
Crossville, TN 38555
Attn: _____________________
AMCON Acquisition Corp.
7405 Irvington Road
Omaha, NE 68122
Attn:  President
   

or such other Persons and/or addresses as shall be furnished in writing by any
party to the other party, and shall be deemed to have been given only upon its
delivery in accordance with this Section 12.3.
 
12.4           Parties in Interest and Assignment.
 
(a)           This Agreement is binding upon and is for the benefit of the
parties hereto and their respective successors and permitted assigns.  Nothing
in this Agreement, express or implied, is intended to confer on any Person other
than the parties hereto or their respective successors and assigns any rights,
remedies or obligations or liabilities under or by reason of this Agreement.
 
(b)           Except as provided in Section 12.4(c) hereof, neither this
Agreement nor any of the rights or duties of any party hereto may be transferred
or assigned to any Person except by a written agreement executed by all of the
parties hereto.
 
(c)           Notwithstanding the above, Buyer may transfer and assign all or
any portion of its rights under this Agreement (i) to AMCON Distributing Company
or any other affiliate of Buyer, or (ii) in connection with any merger,
consolidation or conversion of Buyer, any sale of all or substantially all of
the assets of Buyer or any sale of all or substantially all of the Assets
acquired by Buyer under this Agreement.
 
12.5           Modification.  This Agreement may not be amended or modified
except by a writing signed by an authorized representative of the party against
whom enforcement of the change is sought.  No waiver of the performance or
breach of, or default under, any condition or obligation hereof shall be deemed
to be a waiver of any other performance, or breach of, or default under the same
or any other condition or obligation of this Agreement.
 
12.6           Waiver.  Each party hereto may, by written notice to the other
party hereto:  (a) extend the time for the performance of any of the obligations
or other actions of such other party under this Agreement; (b) waive any
inaccuracies in the representations or warranties of such other party contained
in this Agreement or in any document delivered pursuant to this Agreement; (c)
waive compliance by such other party with any of the conditions or covenants of
the other contained in this Agreement; or (d) waive or modify performance of any
of the obligations of such other party under this Agreement.  Except as provided
in the preceding sentence, no action taken by or on behalf of any party,
including any investigation by or on behalf of such party, shall be deemed to
constitute a waiver by the party taking such action of compliance with any
representations, warranties, covenants or agreements contained in this
Agreement.
 
 
24

--------------------------------------------------------------------------------

 
12.7           Entire Agreement.  This Agreement embodies the entire agreement
between the parties hereto and there are no agreements, representations or
warranties between the parties other than those set forth or provided
herein.  This Agreement supersedes and replaces all prior agreements and
understandings between the parties with respect to such subject matter,
including any confidentiality agreement, letter of intent, memorandum of
understanding or terms sheet.
 
12.8           Execution in Multiple Originals.  This Agreement may be executed
in multiple originals, each of which shall be deemed an original but all of
which together shall constitute but one and the same instrument.  A signature of
a party to this Agreement sent by facsimile or other electronic transmission
will be deemed to constitute an original and fully effective signature of such
party.
 
12.9           Invalid Provisions.  If any provision of this Agreement is held
to be illegal, invalid or unenforceable under any present or future law, and if
the rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable; (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof; and (c)
the remaining provisions of this Agreement will remain in full force and effect
and will not be affected by the illegal, invalid or unenforceable provision or
by its severance herefrom.
 
12.10           Governing Law.  This Agreement shall be governed by and
construed, interpreted and enforced in accordance with the laws of the State of
Tennessee, except the laws of that State that would render such choice of laws
ineffective.
 
12.11           Construction of Agreement.  In construing this Agreement, it is
the intent of the parties that:
 
(a)           no consideration may be given to the captions of the articles,
sections or subsections, or to the table of contents, all of which are inserted
for convenience in locating the provisions of this Agreement and not as an aid
in its construction;
 
(b)           no consideration may be given to the fact or presumption that one
party had a greater or lesser hand in drafting this Agreement;
 
(c)           the word "includes" and its derivatives means "includes, but is
not limited to," and corresponding derivative expressions;
 
(d)           masculine pronouns used in this Agreement shall be construed to
include feminine and neuter pronouns, and the meanings of the defined terms are
applicable to both the singular and plural forms thereof;
 
(e)           accounting terms not defined in this Agreement, and accounting
terms partly defined to the extent not defined, have the respective meanings
given to them under GAAP;
 
 
25

--------------------------------------------------------------------------------

 
(f)           each exhibit and schedule to this Agreement is a part of this
Agreement and references to the term "Agreement" are deemed to include each such
exhibit and schedule to this Agreement except to the extent that the context
indicates otherwise, but if there is any conflict or inconsistency between the
main body of this Agreement and any exhibit or schedule, the provisions of the
main body of this Agreement will prevail;
 
(g)           the words "this Agreement," "herein," "hereby," "hereunder," and
words of similar import refer to this Agreement as a whole and not to any
particular article, section, subsection or other subdivision, unless expressly
so limited; and
 
(h)           the word "or" is disjunctive but not necessarily exclusive.
 
[The remainder of this page intentionally has been left blank]
 
 
26

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have duly executed this Asset Purchase
Agreement on the date first above written.
 
L. P. SHANKS COMPANY
 
 
By:           /s/ Scot
Shanks                                                     
Name: Scot H. Shanks
Title:   Chief Executive Officer
 
 
 
 
/s/ Scot Shanks                                                     
SCOT H. SHANKS
 
L. PAUL SHANKS TRUST UNDER
AGREEMENT DATED JUNE 6, 1990, AS
AMENDED TO DATE
 
 
By:      /s/ Scot Shanks                                          
Name: Scot H. Shanks
Title:   Trustee
 
AMCON ACQUISITION CORP.
 
 
By:           /s/ Andrew C. Plummer                                        
Name: Andrew C. Plummer
Title:   President
 



 

 
27

--------------------------------------------------------------------------------

 